DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022, has been entered.
Response to Arguments
Applicant’s response to Office action was received on March 17, 2022.
In response to Applicant’s amendment of the claims, the 101 claim rejections, from the previous Office action, have been correspondingly amended, below in this Office action.
Regarding 101, Applicant argues that the claims have been amended to include details that render patent-eligibility because of a computing system improvement from increasing processing speed and improving computer operation and efficiency.  However, as discussed in the updated 101 rejections below in this Office action, the amended computing component limitations, as well as the previously present computing component limitations, appear to all be generic/general-purpose computing components (aside from the image processing features which are treated as mere field of use).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-7, 9, 11-17, 19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1 and 11, Claim(s) 1 and 11 recite(s):
- a quality control associated with the facility or the distribution center;
- acquire invoice data for a plurality of invoices;
- extract a facility identifier, a distribution center identifier, a service type identifier, and a reference to an image file displaying one or more items listed in the invoice from each invoice in the invoice data;
- data including facility identifiers, distribution center identifiers, service type identifiers, and references retrieved from the invoice data;
- receive a request for records from the facility or the distribution center, the request including a facility identifier associated with the facility or a distribution center identifier associated with the distribution center;
- output the records to the facility or the distribution center, wherein the output includes a facility identifier or a distribution center identifier, a service type identifier, and an image file associated with the reference;
- assign the distribution center to a new facility based on the data;
- determine a subset of invoices from the plurality of invoices between the distribution center and the new facility for a predetermined time period and assign the distribution center to the new facility based on the subset of invoices.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:

- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between the parties to a delivery operation, such parties may be people.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- application; a database server executing on a computing device in communication with the application that includes modules and is configured; network; modules; create, with the creation module, a database; database; retrieve the records from the database; outputting via transmitting; outputting via an application displaying; computing device; loader; indexing data based on fields in the data; indexing data into one or more reference tables stored in the database; an input tool that runs SQL data calls against the data to retrieve data; transmitting data to the loader:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
- (providing) a facility receiving one or more shipments from a distribution center, the one or more shipments including at least one item type of dry good, grocery, or warehouse types of items:  These element(s)/limitation(s) amount to mere generally linking the use of a judicial exception to a particular technological environment or field of use.  See MPEP 2106.05(h).  As explained in that section of the MPEP, a claim directed to a judicial exception cannot be made eligible simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.  Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not integrate the abstract idea into a practical application.
As further explained in that section of the MPEP, the courts often cite to Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978), as providing a classic example of a field of use limitation.  In Flook, the claim recited steps of calculating an updated value for an alarm limit (a numerical limit on a process variable such as temperature, pressure or flow rate) according to a mathematical formula in a process comprising the catalytic chemical conversion of hydrocarbons.  Processes for the catalytic chemical conversion of hydrocarbons were used in the petrochemical and oil-refining fields.  Although the applicant argued that limiting the use of the formula to the petrochemical and oil-refining fields should make the claim eligible 
These particular element(s)/limitation(s) do not meaningfully limit the claim because the added “providing a facility” limitation is simply positively reciting one of the physical structures that happen to be the subjects of the data analyzed by the abstract idea.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Examiner presents the following examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception, as relevant to these particular Applicant element(s)/limitation(s):
Additional elements limiting the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like) merely confined the use of the abstract idea to a particular technological environment (cellular telephones) and thus failed to add an inventive concept to the claims.  Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 1258-59, 120 USPQ2d 1201, 1204 (Fed. Cir. 2016).
A step of administering a drug providing 6-thioguanine to patients with an immune-mediated gastrointestinal disorder, because limiting drug administration to this patient population did no more than simply refer to the relevant pre-existing audience of doctors who used thiopurine drugs to treat patients suffering from autoimmune disorders, Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 78, 101 USPQ2d 1961, 1968 (2012).
Identifying the participants in a process for hedging risk as commodity providers and commodity consumers, because limiting the use of the process to these participants did no more than describe how the abstract idea of hedging risk could be used in the commodities and energy markets, Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
Limiting the use of the formula C = 2 (pi) r to determining the circumference of a wheel as opposed to other circular objects, because this limitation represents a mere token acquiescence to limiting the reach of the claim, Parker v. Flook, 437 U.S. 584, 595, 198 USPQ 193, 199 (1978).
Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016).
Language specifying that the process steps of virus screening were used within a telephone network or the Internet, because limiting the use of the process to these technological environments did not provide meaningful limits on the claim, Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1319-20, 120 USPQ2d 1353, 1361 (2016).
Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Language informing doctors to apply a law of nature (linkage disequilibrium) for purposes of detecting a genetic polymorphism, because this language merely informs the relevant audience that the law of nature can be used in this manner, Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1379, 118 USPQ2d 1541, 1549 (Fed. Cir. 2016).
Language specifying that the abstract idea of budgeting was to be implemented using a "communication medium" that broadly included the Internet and telephone networks, because this limitation merely limited the use of the exception to a particular technological environment, Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1640 (Fed. Cir. 2015).
Specifying that the abstract idea of using advertising as currency is used on the Internet, because this narrowing limitation is merely an attempt to limit the use of the abstract idea to a particular Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014).
Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components, and “(providing) a facility receiving one or more shipments from a distribution center, the one or more shipments including at least one item type of dry good, grocery, or warehouse types of items” amounts to mere field of use. Mere instructions to apply an exception using generic computer components, and mere field of use, cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-7, 9, 12-17, 19, and 21-22, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- Calgary input tool (claims 2 and 12);
- Calgary loader (claims 3 and 13);
- Calgary database (claims 4 and 14);
- indexed into one or more reference table stored in the database (claim 23).
The various video analysis techniques of claims 21-22 do not integrate the abstract idea into a practical application nor add significantly more because they amount to mere field of use, similar to the “providing a facility” element discussed above in the 101 rejections, with respect to field of use.  The video analytics using color analysis and edge detection recite these techniques at a relatively high level.  The use of them to compare item colors and sizes do not change the analysis here because these are typical ways of using these image analysis techniques.  The various techniques on the list do not meaningfully limit the claim because they are all recited in a high level on a list, with very little detail as to how they would be specifically applied to the video analysis, beyond basically just being used to identify items during shipment.
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 9 merely sets forth various possible service types.


Claim(s) 1-7, 9, 11-17, 19, and 21-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Skaaksrud, US 10846649 B2 (proactive notification of a shipping customer regarding an alternative shipping solution);
b.  Bolton, US 10796270 B1 (systems and methods for synchronized delivery).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628